People v Sydney (2019 NY Slip Op 03445)





People v Sydney


2019 NY Slip Op 03445


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Acosta, P.J., Friedman, Manzanet-Daniels, Gesmer, Singh, JJ.


9202 3775/14

[*1]The People of the State of New York, Respondent,
vJohnny Sydney, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Ronald Alfano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Francesca Bartolomey of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J. at suppression hearing; Marcy L. Kahn, J. at nonjury trial and sentencing), rendered February 23, 2016, convicting defendant of criminal possession of a controlled substance in the seventh degree, and sentencing him to time served and a conditional discharge, unanimously affirmed.
The court properly denied defendant's motion to suppress the drugs recovered from him. There was probable cause for an arrest, based on a detailed radioed description of defendant, which was sufficiently connected to a subsequent "positive buy" transmission, especially in that the arresting officer personally observed defendant interacting with the undercover officer who made the purchase (see People v Ketcham , 93 NY2d 416, 419 [1999]; People v Wilson , 260 AD2d 325 [1st Dept 1999], lv denied  93 NY2d 1007 [1999]). Accordingly, the police were entitled to arrest and search defendant, even before the undercover officer made a confirmatory identification.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK